Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive.
On p. 7 last paragraph, the Applicant cited a subset of para. 68 in primary reference Yasukawa that “the user equipment 10 is not able to perform grant-free UL transmission because a HARQ buffer of the HARQ process ID is not cleared”. On p. 8 first paragraph, the Applicant concluded “Thus, the HARQ process ID in Yasukawa’s UL grant cannot possible be associated with the grant-free UL transmission. Consequently, Yasukawa does not teach or suggest receiving an assignment in downlink control information, the assignment indicating an HARQ process ID associated with a transport block in a grant-free uplink data transmission, as required by claim 1.” The Examiner respectfully disagrees.
Foremost, each of the independent claims are short & can be broadly interpreted by its language, such as “associated with” limitation can be interpreted as ‘anything [even remotely] related/linked to’.  Secondly, independent claim 1 & other independent claims, rephrased, only mainly requires (1) UE transmitting to base station (BS) a UL reference signal sequence & a transmission block (TB) linked to a HARQ process, and (2) UE receiving from BS a DL control information comprising a HARQ process ID for the HARQ process.
as clarified below:
(1) UE transmitting to base station (BS) a UL reference signal sequence & a transmission block (TB) linked to a HARQ process (para. 68, UE performs initial transmission, See also para. 73, where BS 20 transmits configuration information of HARQ process IDs for selection & use for [initial] transmission of UL data, fig. 6 S103. The HARQ process IDs indicated corresponding time/frequency resources of subchannels),
(2) UE receiving from BS a DL control information comprising a HARQ process ID for the HARQ process (para. 68, UE 10 receives UL grant instruction retransmission with HARQ process ID 1).

Therefore, without amendments/clarifications, the claims can be read & fulfilled by Yasukawa and Byun as described above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,652,866 (hereinafter referred to as ‘866). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is obvious a subset of the other.
Regarding claims 1 and 6, ‘866 describes method of apparatus for uplink (UL) data transmission, and the method comprising: 
transmitting, to a base station (BS), a first grant-free uplink data transmission including a first transport block (TB), wherein the first transport block is associated with a first HARQ process, wherein the first grant-free uplink data transmission includes a first reference signal sequence (claim 1 or 6 subset);
receiving, via the base station, an assignment in downlink control information, wherein the assignment indicates a first HARQ process ID associated with the first HARQ process (claim 2 or 7 subset);
wherein the first time-frequency resources identify the first HARQ process (claim 1 or 6 subset).
Regarding claims 2 and 7, ‘866 describes:
transmitting, to the base station, a second grant-free uplink data transmission including a second transport block (TB), wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the assignment further indicates a second HARQ process ID 
Regarding claims 3 and 8, ‘866 describes:
wherein at least one of the first HARQ process and the second HARQ process is asynchronous (claim 5 or 10 subset).
Regarding claims 4 and 9, ‘866 describes:
receiving in higher layer signaling, via the base station, an indication of the first reference signal sequence and a second reference signal sequence, wherein the first reference signal sequence is different from the second reference signal sequence (claim 3 or 8).
Regarding claims 5 and 10, ‘866 describes:
transmitting, to the base station, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the second time-frequency resources identify the second HARQ process;  and receiving, via the base station, a second assignment in downlink control information, the second assignment indicating a second HARQ process ID associated with the second HARQ process (subset combination of claims 1-2 or 6-7).
Regarding claims 11 and 16, ‘866 describes an apparatus/method performed by an apparatus, comprising: 
receiving, from a user equipment (UE), a first grant-free uplink data transmission including a first transport block, wherein the first transport block is associated with a first 
 transmitting, to the UE, an assignment in downlink control information, wherein the assignment indicates a first HARQ process ID associated with the first HARQ process (claim 12 or 17 subset);  
wherein the first time-frequency resources identify the first HARQ process (claim 11 or 16 subset).
Regarding claims 12 and 17, ‘866 describes:
receiving, from the UE, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission includes a second reference signal sequence, and wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier;  and wherein the assignment further indicates a second HARQ process ID associated with the second HARQ process;  and wherein the second time-frequency resources identify the second HARQ process (claims 12 & 17 subset).
Regarding claims 13 and 18, ‘866 describes:
wherein at least one of the first HARQ process and the second HARQ process is asynchronous (claim 15 or 20).
Regarding claims 14 and 19, ‘866 describes:
receiving in higher layer signaling, via the base station, an indication of the first reference signal sequence and a second reference signal sequence, wherein the first reference signal sequence is different from the second reference signal sequence (claim 13 or 18).
Regarding claims 15 and 20, ‘866 describes:
receiving, from the UE, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission includes second reference signal sequence, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the second time-frequency resources identify the second HARQ process;  and transmitting, to the UE, a second assignment in downlink control information, the second assignment indicating a second HARQ process ID associated with the second HARQ process (claim 11 or 16 subset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US 2021/0136729) in view of Byun (US 2020/0154400).
Regarding claims 1 and 6, Yasukawa describes apparatus/method of apparatus for uplink (UL) data transmission (fig. 1 & para. 50, UE (apparatus) transmits UL data), and the method comprising: 
transmitting, to a base station (BS), a first grant-free uplink data transmission including a first transport block (TB), wherein the first transport block is associated with a first HARQ process (fig. 1 & para. 50, UE transmitting to BS an initial grant-free UL data comprising TB (para. 7), where transmission/retransmission is associated with a particular HARQ process ID (para. 67. See also para. 73, BS 20 transmits configuration information of HARQ process IDs for selection & use even on initial transmission of UL data, fig. 6 S103), and
wherein the first grant-free uplink data transmission is sent using first time-frequency resources in an uplink slot of a carrier (para. 73, time/frequency resources corresponding to sub-channels used for (all) transmission);  and 
receiving, via the base station, an assignment in downlink control information, 
wherein the assignment indicates a first HARQ process ID associated with the 
first HARQ process (para. 67-68, HARQ process ID is transmitted via the UL grant sent by BS to UE in the downlink control channel);  
wherein the first time-frequency resources identify the first HARQ process (para. 73, time/frequency resources corresponding to sub-channels used for (all) transmission).
Yasukawa fails to further explicitly describe:

Byun also describes UE sending grant-free UL data (title), further describing:
wherein the first grant-free uplink data transmission includes a first reference signal sequence (abstract, transmitting first grant-free UL resources by using (including) a first reference signal [sequence]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first grant-free uplink data transmission of Yasukawa to include a first reference signal sequence as in Byun.
The motivation for combining the teachings is that this minimizes the latency of the uplink data transmission of the UE (Byun para. 5).
Regarding claims 2 and 7, Yasukawa describes:
transmitting, to the base station, a second grant-free uplink data transmission including a second transport block (TB), wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the assignment further indicates a second HARQ process ID associated with the second HARQ process, and wherein the second time-frequency resources identify the second HARQ process (fig. 5 #C & para. 68, UE retransmission (second grant-free UL transmission) to the BS using a new TB (resource) now associated with a specified (new) HARQ process ID=1 of another HARQ process, where time/frequency resources corresponding to sub-channels used for (all) transmission, para. 73).

wherein the second grant-free uplink data transmission includes a second reference signal sequence (abstract, transmitting second grant-free UL resources by using (including) a second reference signal [sequence]).
	Regarding claims 3 and 8, Yasukawa describes:
wherein at least one of the first HARQ process and the second HARQ process is asynchronous (para. 67, asynchronous HARQ).
Regarding claims 4 and 9, Yasukawa and Byun combined describe:
receiving in higher layer signaling, via the base station, an indication of the first reference signal sequence and a second reference signal sequence, wherein the first reference signal sequence is different from the second reference signal sequence (para. 137, UE receives from BS allocation information (indication) of first & second reference signal sequence, per use of OSI layer 2 and/or 3 (higher layer signaling)).
Regarding claims 5 and 10, Yasukawa describes:
transmitting, to the base station, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the second time-frequency resources identify the second HARQ process;  and receiving, via the base station, a second assignment in downlink control information, the second assignment indicating a second HARQ process ID associated with the second HARQ process (fig. 5 #C & para. 68, UE retransmission (second grant-free UL transmission) to the BS using a new TB (resource) now associated with a specified 
	Regarding claims 11 and 16, Yasukawa describes an apparatus/method performed by an apparatus (fig. 1 BS 20), comprising: 
receiving, from a user equipment (UE), a first grant-free uplink data transmission including a first transport block, wherein the first transport block is associated with a first HARQ process, and wherein the first grant-free uplink data transmission is received using first time-frequency resources in an uplink slot of a carrier (fig. & para. 50, UE transmitting to BS a grant-free UL data comprising TB (para. 7), where transmission/retransmission is associated with a particular HARQ process ID (para. 67)), and wherein the first grant-free uplink data transmission is sent using first time-frequency resources in an uplink slot of a carrier (para. 73, time/frequency resources corresponding to sub-channels used for (all) transmission);  and
 transmitting, to the UE, an assignment in downlink control information, wherein the assignment indicates a first HARQ process ID associated with the first HARQ process (para. 67-68, HARQ process ID (assignment) is transmitted via the UL grant sent by BS to UE in the downlink control channel);  
wherein the first time-frequency resources identify the first HARQ process (para. 73, time/frequency resources corresponding to sub-channels used for (all) transmission).
Yasukawa fails to further explicitly describe:
wherein the first grant-free uplink data transmission includes a first reference signal sequence.

wherein the first grant-free uplink data transmission includes a first reference signal sequence (abstract, transmitting first grant-free UL resources by using (including) a first reference signal [sequence]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first grant-free uplink data transmission of Yasukawa to include a first reference signal sequence as in Byun.
The motivation for combining the teachings is that this minimizes the latency of the uplink data transmission of the UE (Byun para. 5).
Regarding claims 12 and 17, Yasukawa describes:
receiving, from the UE, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, and wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier;  and wherein the assignment further indicates a second HARQ process ID associated with the second HARQ process;  and wherein the second time-frequency resources identify the second HARQ process (fig. 5 #C & para. 68, UE retransmission (second grant-free UL transmission) to the BS using a new TB (resource) now associated with a specified (new) HARQ process ID=1 of another HARQ process, where time/frequency resources corresponding to sub-channels used for (all) transmission, para. 73).
Yasukawa and Byun combined describes:

Regarding claims 13 and 18, Yasukawa describes:
wherein at least one of the first HARQ process and the second HARQ process is asynchronous (para. 67, asynchronous HARQ).
Regarding claims 14 and 19, Yasukawa and Byun combined describe:
receiving in higher layer signaling, via the base station, an indication of the first reference signal sequence and a second reference signal sequence, wherein the first reference signal sequence is different from the second reference signal sequence (para. 137, UE receives from BS allocation information (indication) of first & second reference signal sequence, per use of OSI layer 2 and/or 3 (higher layer signaling)).
Regarding claims 15 and 20, Yasukawa and Byun combined describe:
receiving, from the UE, a second grant-free uplink data transmission including a second transport block, wherein the second transport block is associated with a second HARQ process, wherein the second grant-free uplink data transmission includes second reference signal sequence, wherein the second grant-free uplink data transmission is sent using second time-frequency resources in the uplink slot of the carrier, and wherein the second time-frequency resources identify the second HARQ process;  and transmitting, to the UE, a second assignment in downlink control information, the second assignment indicating a second HARQ process ID associated with the second HARQ process (fig. 5 #C & para. 68, UE retransmission (second grant-free UL transmission) to the BS using a new TB (resource) now associated with a specified .
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469